DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 7-8 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
The prior art of record, taken singly or in combination, does not disclose “the silicone rubber compound has siloxane linkage and has a concentration profile in which an oxygen content is increased from a side having a smaller degree of deformation, of the first side and the second side, toward an inside, to have a maximal value inside the intermediate layer, and a carbon content is decreased from the side having a smaller degree of deformation toward the inside, to have a minimal value inside the intermediate layer” of claim 1, when taken in combination with the rest of the claim elements.
To elaborate briefly on the above, as was already explained regarding claim 6, in a Final Rejection dated 05/13/22, Applicant argued against rejection of claim 6 (which is now included in claim 1) in his remarks (dated 01/04/22), starting at the bottom of page 7.   After reconsideration, Applicant’s arguments are found persuasive.  To summarize briefly, while Furukawa effectively covers all the properties in his disclosure, he does not provide much elaboration on specific properties.  Hence, Examiner is stuck arguing obviousness of the two properties taught by Applicant specifically (carbon change and oxygen change), in light of Furukawa’s teachings, which provides only general teachings.  Hence, claim 6 is indicated as allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
08/12/22

/Mounir S Amer/Primary Examiner, Art Unit 2894